Title: From George Washington to Thomas Pinckney, 25 February 1795
From: Washington, George
To: Pinckney, Thomas


        
          Dear Sir,
          Philadelphia 25th Feb. 1795.
        
        The Gentleman who will have the honor of delivering this letter to you; is Doctr Tate, who is possessed of the valuable secret of curing Cancerous complaints.
        A call to England for some purpose of that sort—or with a view to derive benefit from his discovery, affords me an occasion to inform you (at his request) that I have, myself, experienced the fruits of his skill, in this art; being cured by him of an irritable spot on my right cheek which had for years been encreasing in pricking, & disagreeable sensations; and in June last assumed the decided character of a Cancer; of which I was

perfectly relieved by Doctr Tate in about two weeks by an easy course, under the operation of which I felt no confinement, or other inconvenience at the time—nor any injury to my constitution since.
        As he is going to a foreign country, and I am enabled from my own experience to bear testimony of his skill, in this particular, justice required I should do so—and it is with pleasure also that I embrace the opportunity of assuring you of the esteem & regard with which I am—Dear Sir Your Obedt & Very Hble Servt
        
          Go: Washington
        
      